Citation Nr: 1645347	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a broken nose.

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for sinusitis, including allergic rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2012, the Veteran presented sworn testimony during a hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In an October 2014 Board decision, the claims of entitlement to service connection for residuals of a broken nose and migraines were reopened.  The claims of entitlement to service connection for residuals of a broken nose, migraines, and sinusitis were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his residuals of a broken nose, migraines, and sinusitis are due to his military service.  In particular, he claims that during service, he was playing basketball and was hit in the nose by an elbow and broke his nose, which caused his deviated septum, migraines, and sinusitis.  See Board hearing transcript dated November 2012.  The Veteran asserts that he has experienced numbness on the left side of his nose, migraines, and sinus pain since his in-service nose injury. 
An April 1966 service treatment record (STR) documented the Veteran's complaints of a dry cough that has occurred over the past several months.  November 1966 STRs show that the Veteran was hit in the nose by an elbow.  A November 1966 examining physician noted that the Veteran had nose swelling, pain, and that his septum was deviated.  An x-ray report showed a nose fracture.  In his January 1967 separation examination report, the Veteran reported chronic or frequent colds.  

In June 2007, the Veteran was afforded a VA examination.  He reported blurred vision and headaches.  The VA examiner diagnosed "[s]tatus post closed reduction of nasal fracture in the remote past with no residual", but provided no medical opinion.  

In December 2011, the Veteran was afforded a VA examination and was diagnosed with allergic rhinitis.  The VA examiner provided a negative nexus opinion between the Veteran's allergic rhinitis and his military service, to include as due to his in-service nose fracture.  The VA examiner found the Veteran's allergic rhinitis was due to his post-service occupation, when he worked on the railroad.  The examiner noted that there were no complaints of sinus problems during service; it was noted that he was diagnosed with allergic rhinitis in 1966 (during service).  

Also in December 2011, the Veteran was afforded a VA examination to assess his migraines.  The VA examiner opined that the Veteran's current migraines are less likely than not related to his military service, to include as due to the in-service nose injury.  The VA examiner reasoned that the Veteran's STRs were absent any documentation of headaches and that it is "general accepted fact that [migraine] is not caused by a nose injury." 

As to the Veteran's claimed residuals of broken nose injury, the Board finds that it is unclear whether the Veteran has any residuals of a nose injury, as the June 2007 VA examiner noted the Veteran's complains of blurred vision and headaches; however, did not discuss whether such symptoms were related to the in-service nose injury.  Furthermore, the December 2011 VA examiners found that the Veteran's allergic rhinitis and headaches were not related to his broken nose injury; however, none of the VA examiners have discussed the Veteran's noted deviated septum during service.  Importantly, there has been no finding as to whether the Veteran's deviated septum has resolved. 

With regard to the allergic rhinitis, the December 2011 VA examiner found that the Veteran's allergic rhinitis was not due to his military service; but rather, his post-service occupation.  The examiner noted that the Veteran was diagnosed with allergic rhinitis during service in 1966 and did not discuss the Veteran's lay statements regarding his sinus pain and headaches symptoms in and since service. 

The Board finds that an addendum opinion would be helpful under the circumstances.  

During the October 2014 Board hearing, the Veteran reported that he began working for the railroad, Norfolk Southern Corporation, in 1973 and that he received an employment examination at that time. 

The Veteran attempted to obtain the employment examination report, but was unsuccessful. 

Pursuant to the October 2014 Board remand, in November 2014, the AOJ submitted a letter to the Veteran requesting him to complete and return VA Form 21-4142, to enable the AOJ to obtain the employment examination report.

Subsequently, in a February 2015 statement, the Veteran responded that he was never medically treated by Norfolk Southern Corporation, rather he was treated and underwent an employment examination at the St. Albans Hospital in Queens, New York.  

As such, the Board finds that upon remand, treatment records from St. Albans Hospital in Queens, New York, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment, to include treatment records from St. Albans Hospital in Queens, New York.  All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since August 2009.   All such available documents should be associated with the claims file.

3.  Then, obtain addendum opinions from the December 2011 VA examiners.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

For any current residuals of a broken nose injury identified (i.e., any residuals of broken nose injury diagnosed since December 2010), the opinion provider should answer the following question:

Whether it is at least as likely as not (50 percent probability or greater) that a residuals of a broken nose injury; migraine; and sinusitis, to include allergic rhinitis, had their clinical onset during military service or are otherwise related to service, to include the conceded in-service broken nose injury.   

In rendering the above opinion, the opinion provider(s) must comment on the Veteran's STRs that documented his fractured nose, deviated septum, and his complaints of a cough and chronic or frequent colds.  See STRs dated January 1967 and November 1966.   

The VA opinion provider(s) should also address the Veteran's lay testimony regarding his symptomatology since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The VA opinion provider(s) must provide a rationale for any opinions given and be advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the VA opinion provider(s) rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



